Citation Nr: 1720093	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-47 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a deviated septum.  

2.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to January 27, 2016, and in excess of 30 percent thereafter.  

3.  Entitlement to a compensable initial disability rating for rhinitis prior to January 27, 2016, and in excess of 10 percent thereafter.  

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee patella spurring with degenerative arthritis.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee patella spurring with degenerative arthritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Salt Lake City, Utah.  

The Veteran and his spouse testified before a Veterans Law Judge (VLJ) at a June 2011 videoconference hearing and a transcript of the hearing has been associated with the claims file.  In December 2016, the Veteran and his representative were advised that the VLJ who conducted the June 2011 hearing is unavailable to participate in a decision in the Veteran's appeal and that although the Board was able to make a decision on the record, the Veteran could request another Board hearing if desired; however, neither the Veteran nor his representative has responded to the December 2016 notice or requested an additional Board hearing.  As such, a new hearing is not required and the Board will proceed with adjudication of the Veteran's appeal.  

In March 2014, the Board, inter alia, denied initial compensable disability ratings for the Veteran's bilateral knee disability, after which the Veteran appealed the matters to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued its Order remanding the Veteran's claims consistent with the parties' Joint Motion for Partial Remand (JMPR) of that same month.  The matters are now properly returned to the Board for further adjudication.  

Additionally, the March 2014 Board decision remanded the Veteran's claims of entitlement to service connection for a deviated septum and entitlement to increased initial disability ratings for IBS and rhinitis.  As the requested development regarding the Veteran's initial rating claims has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed below, there has not been substantial compliance with prior remand directives regarding the issue of entitlement to service connection for a deviated septum; therefore, the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 27, 2016, the Veteran's IBS was manifested by no worse than moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  

2.  From January 27, 2016, the Veteran's IBS has been manifested by no more than severe IBS, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

3.  Prior to January 27, 2016, the Veteran's rhinitis did not result in significant rhinitis, nasal polyps, or greater than 50 percent obstruction of the nasal passageways.  

4.  From January 27, 2016, the Veteran's rhinitis has been manifested by no worse than allergic rhinitis with greater than 50 percent obstruction of nasal passage on both sides without polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to January 27, 2016, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7319 (2016).  

2.  The criteria for a compensable initial disability rating for rhinitis prior to January 27, 2016, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6522 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's initial rating claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To the extent the Veteran has asserted inadequacy within relevant VA examinations, the Board finds that the relevant VA examinations of record are adequate for adjudicating the Veteran's initial rating claims, as the examiners considered the Veteran's relevant medical history, reviewed the claims file, conducted relevant examinations, and provided sufficient information to address the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Initial Ratings  

The regulations relevant to the Veteran's initial rating claims on appeal include the following:  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6522, 4.114, DC 7319 (2016).  These regulations were provided to the Veteran within the September 2010 statement of the case (SOC) and need not be repeated herein.  

II.A.  IBS

The Veteran claims entitlement to an initial disability rating in excess of 10 percent for IBS prior to January 27, 2016, and in excess of 30 percent thereafter.  

The Veteran's disability is rated under Diagnostic Code 7319, which is for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A 10 percent rating is warranted for moderate disability with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe disability, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Upon pre-discharge examination in November 2008, the Veteran reported IBS symptoms including bloating, frequent flatus, cramps, and daily loose bowel movements, which he treated with Imodium several times per week.  

At the June 2011 Board hearing, the Veteran testified regarding his symptoms of indigestion, alternating constipation and diarrhea, and fecal leakage, which required proximity to a restroom and three to four trips to the restroom per day.  He noted that he worked as a class instructor and would sometimes have to leave class to go to the restroom.  

At the most recent January 2016 VA examination, the Veteran reported worsening symptoms including daily fecal incontinence that required protective clothing to be changed at least once per day.  The VA examiner documented symptoms including daily diarrhea resulting in fecal smearing, occasional alternating diarrhea and constipation, daily abdominal distension and flatulence, and more or less constant episodes of bowel disturbance with abdominal distress; there were also seven or more times in the past 12 months where the Veteran experienced episodes of exacerbations and/or attacks including increased gas and uncontrolled loss of stool resulting in soiling underclothing.  The examiner documented functional impact upon the Veteran's ability to work in that any occupation that would require field work remote from bathroom facilities would be compromised.  

Following a review of the evidence of record, the Board finds that the preponderance of the relevant evidence of record weighs against the Veteran's claim for higher ratings during the appeal period.  The evidence of record prior to January 27, 2016, including the November 2008 pre-discharge examination and June 2011 Board hearing testimony, documents that the Veteran's IBS resulted in frequent daily symptoms, which is consistent with moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  From January 27, 2016, the Veteran is in receipt of the maximum schedular disability rating for his severe IBS, with symptoms including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Additionally, the Veteran has reported that the major impairment from his IBS condition is due to daily fecal leakage, and the Board notes that a rating for impairment of sphincter control of the rectum and anus would not lead to a disability rating in excess of 30 percent, as the Veteran's symptoms under the relevant diagnostic code are best approximated by occasional involuntary bowel movements which necessitate the wearing of a pad.  See 38 C.F.R. § 4.114, DC 7332.  

As such, there is no schedular basis for an initial disability rating in excess of 10 percent for IBS prior to January 27, 2016, and in excess of 30 percent thereafter.  

II.B.  Rhinitis

Upon pre-discharge examination in November 2008, there was no significant rhinitis, without evidence of nasal polyps, and no blockage of the nasal passageways.  

The Veteran's rhinitis is rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.

At the June 2011 Board hearing, the Veteran denied any nasal blockage or polyps.  He and his spouse reported his symptoms including allergies, congestion, wheezing, and drainage.  The Veteran noted that his condition had interrupted his job as an instructor when he would have to leave class to relieve the drainage.  

At the most recent January 2016 VA examination, the examiner noted that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, without complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates, without nasal polyps or granulomatous conditions.  X-rays revealed no fracture or significant deviation, with symmetrically well-developed paranasal sinuses.  The examiner concluded that the Veteran's rhinitis did not have a functional impact upon his ability to work.  

Following a review of the evidence of record, the Board finds that the preponderance of the relevant evidence of record weighs against the Veteran's claim.  The evidence of record prior to January 27, 2016, including the November 2008 pre-discharge examination and June 2011 Board hearing testimony, documents that the Veteran's rhinitis did not result in nasal polyps or greater than 50 percent blockage of the nasal passageways.  From January 27, 2016, the Veteran's rhinitis resulted in greater than 50 percent obstruction of the nasal passageways without complete obstruction on either side or evidence of nasal polyps.  

As such, there is no schedular basis for a compensable initial disability rating for rhinitis prior to January 27, 2016, and in excess of 10 percent thereafter.  


ORDER

An initial disability rating in excess of 10 percent for IBS prior to January 27, 2016, and in excess of 30 percent thereafter, is denied.  

A compensable initial disability rating for rhinitis prior to January 27, 2016, and in excess of 10 percent thereafter, is denied.  


REMAND

I.  Deviated Septum  

The Veteran's claim of entitlement to service connection for a deviated septum must again be remanded due to noncompliance with remand directives articulated by the Board in March 2014.  See Stegall, 11 Vet. App. at 271.  

Specifically, the March 2014 Board remand directed that the RO obtain an expert medical opinion regarding the etiology of the Veteran's deviated septum, including a discussion of whether the Veteran's deviated septum was acquired during active service, as noted within service treatment records, and if so, what caused the deviation.  Thereafter, in January 2016, a VA examiner concluded that the Veteran's claimed deviated septum was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as the Veteran did not have an active diagnosis of deviated septum based upon the evidence of record.  
Notably, the examiner did not discuss the Veteran's service treatment records document an acquired deviated septum with related complaints; therefore, it does not substantially comply with the Board's prior March 2014 remand directives and is inadequate to adjudicate the Veteran's service connection claim on appeal.  Id.  Moreover, the examiner must also clearly address whether the Veteran has had a chronic residual disability from his deviated septum which is related to his active service at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

II.  Bilateral Knees  

The Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for bilateral knee patella spurring with degenerative arthritis must also be remanded in order to afford the Veteran an adequate examination which fully complies with the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016) that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities, including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from January 2016 VA examiner, or an equally qualified VA examiner, regarding the Veteran's claim of entitlement to service connection for a deviated septum.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  

Specifically, the VA examiner is asked to render an opinion as to whether the Veteran's has had a current chronic disability residual from his deviated septum at any time during the pendency of his claim that is at least as likely as not (a 50 percent probability or greater) related to active service.  

A detailed rationale must be provided in support of the requested opinions, including a discussion of all relevant evidence within the claims file.  In rendering the requested opinion, the examiner must specifically consider and discuss the Veteran's service treatment records which document an acquired deviated septum with related complaints.  

2.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected bilateral knee disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected bilateral knee disability.  

3.  After the above development, review the resulting examination reports to ensure their adequacy with the above directives, including the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examinations are inadequate for any reason, return the deficient matter to the appropriate VA examiner for corrective action.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for a deviated septum and entitlement to initial disability ratings in excess of 10 percent for bilateral knee patella spurring with degenerative arthritis.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


